Citation Nr: 1501119	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for allergies, to include as secondary to asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Notably, the Veteran is an employee at the St. Petersburg, Florida RO; therefore, his claim is handled at the Atlanta RO. 

A hearing was held on October 7, 2014, in St. Petersburg, Florida before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony has been associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain evidence and schedule a VA examination.

The Veteran seeks service connection for asthma and for allergies, to include as secondary to asthma.  First, because the Veteran works at the St. Petersburg RO, his claim is handled at the Atlanta, Georgia RO.  However, because he lives near the St. Petersburg office, his travel board hearing was held there in October 2014.  During his hearing before the undersigned, the Veteran offered for review a VA Disability Benefits Questionnaire (DBQ) that his VA provider had completed in August 2012.  See Transcript, page 18-19.  This evidence potentially includes a nexus between the Veteran's disabilities and service.  Because the St. Petersburg office could not upload the Veteran's documents to VBMS, the Veteran's representative indicated that he would overnight the document to the Atlanta RO so that it could be added to the Veteran's VBMS claims file.  

The Board has reviewed the Veteran's electronic claims file, including Virtual VA and VBMS, and observes that no additional evidence has been added to the electronic claims file since his hearing.  However, the VBMS claims file shows an entry labeled "correspondence."  This document does not open.  On further inquiry, the Board was informed that this entry is a "ghost" document and that it does not contain any information.  It is unclear why or how this entry was made.  Moreover, it is unclear whether this entry is related to the medical evidence submitted by the Veteran's representative.  Consequently, because the DBQ provided during the Veteran's Board hearing has not been properly uploaded to the electronic claims file, a remand is necessary to ensure that it is properly associated with VBMS.  Additionally, the Veteran indicated that he has been treated at VA facilities for his conditions since the statement of the case was issued in June 2011.  Accordingly, updated VA treatment records must be obtained and associated with the claims file.

The Board finds that in addition to obtaining outstanding treatment records on remand, the Veteran should be scheduled for a VA Compensation and Pension examination to determine the nature and etiology of his asthma and allergies.  Service treatment records include the July 1966 entrance examination report and report of medical history form, which show the Veteran reported a history of asthma.  A diagnosis of asthma was not indicated at that time.  However, throughout his period of service, he was treated for asthma and allergies.  Various treatment records note that the Veteran had had childhood asthma.  Based on the available evidence, the Board finds that a medical opinion is needed to determine whether the Veteran's asthma manifested during service or whether it clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by service.  An opinion is also needed to determine whether the Veteran's allergies are related to service or to his asthma.



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a copy of the August 2012 DBQ that was completed by his VA provider and discussed at his Board hearing and associate it with the claims file.

2. Obtain updated VA treatment records and associate the records with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his asthma and allergies.  The examiner must be provided access to the Veteran's electronic claims file on Virtual VA and VBMS and the examiner must indicate review of the electronic claims file in the examination report.

All necessary testing must be conducted and all respiratory disorders noted.  After clearly identifying any current respiratory conditions, answer the following questions for each respiratory condition, including asthma and allergies: 

(a) Did the Veteran's claimed respiratory conditions, to include asthma and allergies, clearly and unmistakably preexist service?

(b) If the answer to (a) is "yes," did any respiratory condition clearly and unmistakably NOT undergo an increase in severity beyond natural progression during service?  For diseases of allergic etiology, if existent at entrance to service, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

(c) If the answer to (a) is "no," is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory conditions, to include asthma and allergies, are etiologically related to active service?

(d) If the examiner finds that some but not all respiratory conditions were aggravated by or are otherwise related to service, indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that these service-related conditions caused or aggravated the other respiratory conditions.

The examiner is reminded that the "clearly and unmistakably" standard is an "onerous" standard and that any opinion rendered must be phrased in that terminology.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) ("[t]he clear-and-unmistakable-evidence standard is an 'onerous' one ... and requires that the no-aggravation result be 'undebatable'").

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


